Citation Nr: 0619735	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-03 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, type II.  

2.  Entitlement to service connection for hypertension, 
coronary artery disease (CAD), erectile dysfunction, and an 
eye condition (claimed as retinitis and cataracts), each to 
include as secondary to service-connected diabetes mellitus, 
type II.  

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, attorney at law




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO), which denied the benefits sought on appeal.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran's service-connected diabetes mellitus, type II, 
requires regulation of activities.  

2.  The competent medical evidence demonstrates that the 
veteran's service-connected diabetes mellitus, type II, 
aggravates, to some degree, his hypertension and CAD.

3.  The competent medical evidence does not demonstrate that 
the veteran's erectile dysfunction was incurred or aggravated 
by service or his service-connected diabetes mellitus, type 
II; or that he currently has an eye condition (clamed as 
retinitis or cataracts) due to service or service-connected 
diabetes mellitus, type II.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7913 
(2005).

2.  Service connection for aggravation of hypertension, 
secondary to diabetes mellitus, type II, is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2005).

3.  Service connection for aggravation of CAD, secondary to 
diabetes mellitus, type II, is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310(a) (2005).

4.  Service connection for erectile dysfunction, to include 
as secondary to diabetes mellitus, type II, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2005).

5.  Service connection for an eye condition (claimed as 
retinitis and cataracts), to include as secondary to diabetes 
mellitus, type II, is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The preponderance of the evidence is against the veteran's 
claim for an evaluation in excess of 20 percent.  Overall, 
the competent medical evidence does not show, as a whole, 
that the veteran's diabetes mellitus results in the symptoms 
required for the next higher evaluation: diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  38 C.F.R. § 4.120, Diagnostic Code 7913.

The competent medical evidence pertinent to the veteran's 
claim includes VA outpatient treatment reports dated during 
the appeal period, and VA examination reports dated in March, 
July and October 2005 for diabetes and related conditions.  
These records do show that the veteran's diabetes mellitus 
requires insulin and a restricted diet.  However, they do not 
show that the veteran's diabetes mellitus requires reduced 
activities.  Overall, these medical records are strong 
evidence against entitlement to a 40 percent evaluation for 
diabetes mellitus.  

As noted above, as a layperson without the appropriate 
medical training and expertise, the veteran is not competent 
to provide a probative (persuasive) opinion on a medical 
matter, such as an opinion addressing whether a service-
connected disability satisfies diagnostic criteria.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Thus, the veteran's personal opinions 
that his diabetes mellitus warrants a 40 percent evaluation 
is not a sufficient basis for awarding an increased 
evaluation.  

Turning to the veteran's service connection claims, service 
connection may be granted if the evidence demonstrates that a 
current disability resulted from an injury or disease 
incurred or aggravated in active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service-connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Overall, competent VA medical evidence supports the veteran's 
claims for service connection for hypertension and CAD, 
secondary to diabetes mellitus type II.  A February 2003 VA 
progress note provides that it was "most likely than not" 
that some of the veteran's problems, including his CAD, were 
directly related to his diabetes.  

The report of a July 2005 VA cardiology examination, which 
included a review of the veteran's claims file, provides the 
opinion that it was more likely than not that the veteran's 
diabetes contributed to his CAD.  In a July 2005 VA 
hypertension examination report, the same examiner noted that 
it was more likely than not that the veteran's diabetes was 
contributing to his hypertension.  The examiner said that the 
primary explanation was that the veteran seemed to have 
evidence of mild diabetic renal failure in that his 
creatinine had gotten worse over the past two years with 
progression of his diabetes and this was more likely than not 
contributing to his hypertension.  

The report of an October 2005 VA cardiology examination, 
based on a review of the claims file, notes that the 
veteran's echocardiogram results were unchanged from 1998 to 
2005.  The examiner nevertheless stated that the veteran 
probably had underlying prediabetes all along, prior to his 
diagnosis of frank diabetes mellitus type 2 in 2000.  His 
prediabetes and glucose intolerance, even back in 1996, more 
likely than not contributed to his CAD and hypertension.  In 
the report of an October 2005 VA gastroenterology 
examination, the same examiner stated the medical opinion 
that in 1986 the veteran had impaired glucose 
tolerance/prediabetes and this was more than likely the cause 
of his initial CAD in 1996, even before his diagnosis of 
frank diabetes mellitus type 2.  

The Board recognizes that a February 2006 VA medical opinion 
reviews lab results from 1995 to 1997, and provides that 
there was no basis to claim that the veteran's CAD was due to 
diabetes.  The veteran did not have diabetes mellitus before 
the CAD was manifest and he required a coronary artery bypass 
graft.  However, this opinion addresses causation.  It does 
not address whether the veteran's diabetes additionally 
contributed to the veteran's CAD.  Thus, it is not competent 
medical evidence against the veteran's claim for service 
connection for CAD on a secondary basis.  See Allen v. Brown, 
7 Vet. App. 439 (1995).

Overall, the Board finds that the post-service medical 
record, as a whole, provides evidence in support of the 
claims for service connection for hypertension and CAD, each 
secondary to diabetes mellitus, type II, based on 
aggravation. 

This decision does not imply that all of the veteran's 
problems from hypertension and CAD were caused by his service 
connected disorder.  Under Allen, the RO should only award 
the veteran compensation for the aggravation of the disorders 
caused by the service connected disorder.  The nature and 
extent of the aggravation caused by the service connected 
disorder is not at issue before the Board at this time.

Turning to the veteran's claimed erectile dysfunction, the 
veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses.  Thus, his 
service medical records are negative evidence against the 
claim.  

Recent VA treatment records indicate that the veteran has 
been prescribed Viagra.  In any event, the Board must note 
the lapse of many years between the veteran's separation from 
service and these prescriptions.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  Moreover, the recent VA treatment 
records fail to link the veteran's need for Viagra to his 
service or diabetes mellitus.  Thus, overall they constitute 
evidence against his claim.  In fact, there is no competent 
medical evidence linking the veteran's erectile dysfunction 
to service or his service-connected diabetes mellitus.  

With respect to the veteran's claimed eye condition, his 
service medical records are negative for the claimed 
cataracts or retinitis.  Thus, his service medical records 
are evidence against his claim. 

The record contains no private or VA medical evidence that 
the veteran currently has an eye condition, related to 
service or diabetes mellitus.  VA treatment records show that 
on routine examination in December 2004, both of the 
veteran's eyes were negative for diabetic retinopathy.  A 
March 2005 VA diabetes mellitus examination report provides 
that the veteran's claims file was reviewed, and there was no 
history of diabetic retinopathy.  A May 2005 VA progress 
report noted that contracts were found in February 2004.  
However, VA treatment reports do not include a February 2004 
finding of cataracts.  Moreover, later VA examinations of the 
eye found no cataract.  An October 2005 VA outpatient 
diabetic retinal examination was normal.  The report of an 
October 2005 VA hypertension examination provides that the 
veteran had no retinopathy and is negative for any 
complaints, symptoms, findings or diagnoses of cataracts.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of present eye condition (claimed as 
retinitis or cataracts).  Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The Board has considered the veteran's contentions with 
respect to claims for service connection for erectile 
dysfunction and an eye condition, claimed as retinitis or 
cataracts.  However, as a layperson, without the appropriate 
medical training and expertise, he is not competent to 
provide a probative (persuasive) opinion on a medical matter, 
such as the source of the current disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Thus, the veteran's personal opinions that the claimed 
conditions began in service or that they are otherwise 
related to service are not a sufficient basis for awarding 
service connection.  Similarly, the veteran's own personal 
opinions are not a sufficient basis to find that he has a 
current diagnosis of a claimed condition.  

The veteran has submitted articles printed out from the 
internet addressing erectile dysfunction and diabetic 
retinopathy.  However, they are too general in nature to 
provide, alone, the necessary evidence to show that the 
veteran's diabetes mellitus resulted in either condition.  
See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The 
medical treatise, [textbook, or article] must provide more 
than speculative, generic statements not relevant to the 
veteran's claim but must discuss generic relationships with a 
degree of certainty for the facts of a specific case.  Wallin 
v. West, 11 Vet. App. 509, 514 (1998).  The articles do not 
provide statements for the facts of the veteran's specific 
claims, and thus do not show to any degree of specificity a 
relationship or connection between the veteran's service-
connected diabetes mellitus and his erectile dysfunction, or 
that he has the claimed retinopathy or cataracts.  

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2005).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

With respect to the increased evaluation and service 
connection claims denied above, the RO sent correspondence in 
July 2005; a rating decision dated in September 2005; and a 
statement of the case dated in February 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant these 
claims.  Moreover, neither the veteran nor his representative 
has made any showing or allegation that the content of the 
VCAA notice resulted in any prejudice to the veteran.  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also conducted VA examinations with respect to the claims on 
appeal.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record the Board finds that such 
an additional attempt, can not be justified.  Therefore, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.      

ORDER

An evaluation in excess of 20 percent for diabetes mellitus 
is denied.  

Service connection for hypertension, secondary to diabetes 
mellitus, type II, is granted.  

Service connection for CAD, secondary to diabetes mellitus, 
type II, is granted.  

Service connection for erectile dysfunction, to include as 
secondary to service-connected diabetes mellitus, type II, is 
denied.

Service connection for an eye condition (claimed as retinitis 
and cataracts), to include as secondary to service-connected 
diabetes mellitus, type II, is denied.  


REMAND

The veteran's claim for a TDIU is inextricably intertwined 
with the issues of the proper initial evaluations for 
service-connected hypertension and CAD.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).

Accordingly, the case is REMANDED for the following action:


After initial evaluations have been 
assigned to the veteran's service-
connected hypertension and CAD based 
solely on the aggravation of the 
disorders by diabetes mellitus, 
readjudicate the veteran's claim for a 
TDIU.  While not all of the disabilities 
associated with these disorders are 
related to the service connected 
condition, the RO should award the 
veteran compensation for the aggravation 
of the disorders caused by the service 
connected condition.  See Allen v. Brown, 
7 Vet. App. 439 (1995).  The extent of 
the aggravation caused by the diabetes 
should be based on a review of the 
medical records.  If the decision as to 
entitlement to a TDIU is adverse to the 
veteran, the veteran and his 
representative should be provided a 
supplemental statement of the case.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


